DETAILED ACTION

1.	The Office Action is in response to amendment filed on 08/23/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
4.	The amendment filed on 08/23/2022,  Claims 1, 10 and 20 have been amended;  Claims 1-24 are pending.

Allowable Subject Matter
5. 	Claims 1-24 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 08/23/2022 overcome the 103 rejection in the non-final rejection 05/25/2022.
	2).   For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to search an object using TOF system; in which, the light includes multiple frequencies and each frequency has its own exposure time; then determines a cross correlation of the light and a reference signal and calculate depth of the scene  and object distance based on the cross correleation; such unique design is allowable.
The prior arts (Lardin et al. (US 20160377722) and in view WANG et al. (CN 1831560))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Lardin and WANG to achieve the same invention as claimed in the instant claim.
Claims 2-9 would be allowable because they depend on claim 1.
3).   For independent claim 10, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to design TOF system; in which, the light includes multiple frequencies and each frequency has its own exposure time; then determines depth map of the scene after the light illuminating the scene; such unique design is allowable.
The prior arts (Lardin et al. (US 20160377722) and in view WANG et al. (CN 1831560))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Lardin and WANG to achieve the same invention as claimed in the instant claim.
Claims 11-19 would be allowable because they depend on claim 10.
4). Independent claim 20 is allowed for the similar reason as for independent claim 10. 
Claims 21-24 would be allowable because they depend on claim 20.
. 
7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423